Title: John Adams to Abigail Adams, 20 February 1779
From: Adams, John
To: Adams, Abigail




Feb. 20. 1779




     
      March 25
      
     
      June 10
      
     
      June 18
      
     
      May 18
      
     
      Octr.
      10
     
     
      
      21
     
     
      
      25
     
     
      Decr.
      2
     
     
      
      15.
     
     
      Jany.
      2 1779
     
     
      
      4.
     
    
   
In the Margin are the Dates of all the Letters I have received from you. I have written you, several Times  that Number—they are allmost all lost, I suppose by yours.
But you should consider, it is a different Thing to have five hundred Correspondents and but one. It is a different Thing to be under an Absolute Restraint and under none. It would be an easy Thing for me to ruin you and your Children by an indiscreet Letter—and what is more it would be easy, to throw our Country into Convulsions.—For Gods sake never reproach me again with not writing or with Writing Scrips. Your Wounds are too deep.
You know not—you feel not—the dangers that surround me, nor those that may be brought upon our Country.
Millions would not tempt me to write to you as I used. I have no security that every Letter I write you will not be broken open and copied and transmitted to Congress and to English News Papers. They would find no Treason nor Deceipt in them it is true, but they would find Weakness and Indiscretion, which they would make as ill an Use of.
There are Spies upon every Word I utter, and every Syllable I write—Spies planted by the English—Spies planted by Stockjobbers—Spies planted by selfish Merchants—and Spies planted by envious and malicious Politicians.
I have been all along aware of this, more or less, but more so now than ever.
My Life has been often in danger, but I never considered my Reputation and Character so much in danger as now.
I can pass for a Fool, but I will not pass for a dishonest or a mercenary Man.
Be upon your Guard therefore—I must be upon mine—And I will.
